DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on May 17, 2022 is acknowledged.  The traversal is on the ground(s) that there is no burden in examining all of the inventions.  This is not found persuasive because as set forth in the restriction requirement, the inventions of group I and group II are independent or distinct and a serious search and/or examination burden if restriction were not required because, at least, the inventions require different searches based on their differing subject matter and classifications.  Even though the inventions may have some overlapping subject matter and overlapping classifications, different searches are required because each invention has distinct limitations that require different searches (searching different classifications, employing different search terms or techniques, and/or seeking different information within the found references).  Further, the examiner has shown that the inventions are separately classified.  Therefore, serious burden exists in searching and examining all of the inventions.  See MPEP 808.02 (A) and (C).  The requirement is still deemed proper and is therefore made FINAL.  Claims 11-20 remain withdrawn from consideration.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/33675 to Lucas et al. (Lucas) in view of US Patent 6,889,728 to Kamikozuru (Kamikozuru).  Lucas was cited on an IDS filed by applicant and a copy thereof included with the application.  Therefore, a copy has not been included with this Office Action.
Regarding claim 1, Lucas discloses a method for clearing a fluid delivery system (title/abstract), the method comprising: dispensing, via a nozzle (8), a first fluid from a first fluid storage tank (1a) of at least two fluid storage tanks (1a-1d), the at least two fluid storage tanks separately fluidly coupled to a manifold (duct means connecting each of tanks 1a-1d to valve 3; see paragraph 1 of page 3) via respective fluid supply lines (2a-2d), wherein a fluid delivery line (7) fluidly couples the nozzle to the manifold, wherein a residual first fluid remains within the delivery line after the dispensing step (final paragraph of page 3 continuing onto page 4 describes the residual fluid in the delivery line); connecting the nozzle to a clearance inlet (11), a clearance outlet line (connected between 14 and 20; see Fig. 2) fluidly coupling the clearance inlet to the manifold (see Fig. 2); purging the residual first fluid from the fluid delivery line into the first fluid storage tank (pages 4-6 describe the purging of the first fluid from the delivery line and the return to the storage tank.  Lucas differs from the claimed invention in that Lucas does not disclose a clearance tank positioned between the inlet 11 and the manifold such that the residual fluid is first transferred to the clearance tank and then delivered to the respective storage tank.  However, Kamikozuru teaches a fluid delivery system and method including a collection tank (180) for storing residual fluid purged from the delivery system until it is desired to return the residual fluid to the supply tank (see col. 11, lines 39-51).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a clearance tank as taught by Kamikozuru in the method of Lucas for storing residual fluid purged from the delivery system until it is desired to return the residual fluid to the supply tank.
Regarding claim 2, Lucas further discloses the fluid delivery line is filled with air after the purging step (paragraph 2 of page 3; when the liquid is ejected from the delivery line using pressurized gas, gas (i.e. air when pressurized air is used) is what remains in the line), and wherein the method further comprises ejecting the air via an air ejector valve (14; when liquid is introduced the gas exits through valve 14).
Regarding claim 3, Lucas discloses dispensing, via the nozzle, a second fluid from a second fluid storage tank of the at least two fluid storage tanks (last paragraph of page 5 continuing onto page 6 describes the dispensing of a second liquid from the nozzle).
Regarding claim 4, Lucas discloses ejecting the air and dispensing the second fluid from the fluid storage system happens simultaneously (last paragraph of page 5 continuing onto page 6 describes the dispensing of a second liquid simultaneously with ejecting the air).
Regarding claim 5, Lucas discloses monitoring, via a meter (5), the amount of residual first fluid purged from the fluid delivery line into the clearance tank (when modified to include a tank as set forth above; see the last paragraph of page 4 which describe metering the residual liquid).
Regarding claim 6, Lucas further discloses each of the respective fluid supply lines include a fluid supply valve (page 3, lines 1-3; “each branch having a valve”) in fluid communication therewith, wherein a fluid delivery valve (3) and a pump (4) are positioned in fluid communication on the fluid delivery line (Fig. 2), and wherein a clearance valve (12, 14) is positioned in fluid communication on the clearance outlet line.
Regarding claim 7, Lucas discloses the dispensing step further comprises: opening the fluid supply valve of the respective fluid supply line in fluid communication with the first fluid storage tank of the at least two fluid storage tanks (in order to dispense liquid from one of the respective tanks, that tank’s supply valve must be opened); opening the delivery valve; and operating the pump.
Regarding claim 8, Lucas discloses the purging step further comprises: opening an air inlet valve (14), the air inlet valve positioned in fluid communication with the fluid delivery line downstream from the fluid delivery valve (Fig. 2); operating the pump (4); and dispensing the residual first fluid from the fluid delivery line with the nozzle into the clearance tank (when combined with Kamikozuru to include the clearance tank as described above), whereby air fills the fluid delivery line (paragraph 2 of page 3; when the liquid is ejected from the delivery line using pressurized gas, gas (i.e. air when pressurized air is used) is what remains in the line).
Regarding claim 9, Lucas discloses the delivering step further comprises: opening the clearance valve (20); opening an air inlet valve (14), the air inlet valve positioned in fluid communication with the fluid delivery line downstream from the fluid delivery valve (Fig. 2); opening the fluid supply valve of the respective fluid supply line in fluid communication with the first fluid storage tank of the at least two fluid storage tanks (last paragraph of page 5 continuing onto page 6; also paragraph 1 of page 3; to supply liquid from one of the tanks, the supply valve from that tank must be opened); and operating the pump (4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of Kamikozuru as applied to claim 1 above, and further in view of WO 2007/087849 to Amann et al. (Amann).  Amann was cited on an IDS by applicant and a copy thereof included with the application.  Therefore, a copy has not been included with this Office Action.  However, a machine translation of this document has been included.
Regarding claim 10, Lucas as modified by Kamikozuru teaches the method of claim 1 (see above), but does not disclose detecting, with one or more sensors attached to the clearance tank, the amount of fluid within the clearance tank, wherein the delivering step ends when the one or more sensors detects that the tank is empty.  Amann teaches a fluid delivery system including a separation tank (53) having sensors (58 and 59) attached thereto for detecting the level in the tank and stopping removal of fluid from the tank when a sensor detects the tank is empty (described in the third from final paragraph of page 3 of the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included one or more sensors as taught by Amann in the method of Lucas as modified by Kamikozuru for detecting the liquid level in the clearance tank to signal for removal of liquid from the tank when the sensor detects the tank is full and to stop removal of liquid from the tank when the sensor detects the tank is empty.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        August 11, 2022